DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhatnagar US 20170290401.

Regarding claim 1, 8 and 15, Bhatnagar teaches:
A luggage handle assembly comprising: (Fig 1 #100)
a luggage handle housing;  (Fig 3 #108; Par “[0023] In a further exemplary embodiment, the electronic luggage device 100 may have a handle housing fixture 108 disposed on the top of the luggage enclosure 107”)

a power supply housing connected to the luggage handle housing,  (Fig 3 #114 connected to 108; Par 0023 “The handle housing fixture 108 may be further coupled to a battery-housing fixture 114”)

the power supply housing capable of receiving a removable power supply; (Fig 13 #114 receiving power supply 115; Par 0026 “The battery 115 may be removable from the battery-housing fixture.”)

an access door pivotably attached to the luggage handle housing; (Fig 13 #116 pivotably attached to 108; Fig 11 door #116 pivotably attached)

a latch slideably attached to the luggage handle housing, (Fig 13 and Fig 8 #118; Fig 8 #118 slideable latch)

wherein, in an engaged position, at least a portion of the latch engages with the access door to prevent the access door from opening, wherein, in a disengaged position, the at least a (Latch will go into an opening/chamber to lock and when unlocked latch will be removed from opening/chamber in a force-loaded latch mechanism in the art. Par 0025 “The battery-housing lid 116 may be spring loaded such that when a lid latch mechanism 118 is activated the lid may automatically provide a modest opposing force. The modest opposing force may be any reasonable force to accomplish raising the battery-housing lid 116 thereby retaining the battery-housing lid 116 in an open position. The lid latch mechanism 118 may be any retaining mechanism as would be understood by a person having ordinary skill in the art. For example, the lid latch mechanism 118 may be a tongue and groove style, it may be a force-loaded latch and lever, a hinge, or it may be as simple as a retaining screw. It should be noted that the lid latch mechanism 118 may be located in any region of the battery housing lid 116, the battery housing fixture 114, the handle housing fixture 108 or any other alternate location of the electronic luggage device 100.”)

Regarding claim 2, Bhatnagar teaches:
wherein the luggage handle housing comprises a first chamber corresponding to the engaged position and a second chamber corresponding to the disengaged position, 
wherein the first and second chambers are configured to require a force to toggle the latch between the first chamber and the second chamber.  (Latch will go into an opening/chamber to lock and when unlocked latch will be removed from opening/chamber in a force-loaded latch mechanism in the art. Fig 8 and Fig 13 #18 has groove style latching Par 0025 “the lid latch mechanism 118 may be a tongue and groove style, it may be a force-loaded latch and lever, a hinge, or it may be as simple as a retaining screw.”)

  Regarding claim 9, Bhatnagar teaches:
wherein the lip is formed on a bottom surface of the access door (Fig 13 lip/latch portion on bottom end of 116 door) and the depression is formed on an interior surface of the luggage handle housing (Par 0025 depression on housing to close 116).  

  Regarding claim 15, Bhatnagar teaches:
a luggage handle housing;  (Fig 3 #108; Par “[0023] In a further exemplary embodiment, the electronic luggage device 100 may have a handle housing fixture 108 disposed on the top of the luggage enclosure 107”)
a power supply housing connected to the luggage handle housing,  (Fig 3 #114 connected to 108; Par 0023 “The handle housing fixture 108 may be further coupled to a battery-housing fixture 114”)
the power supply housing capable of receiving a removable power supply; (Fig 13 #114 receiving power supply 115; Par 0026 “The battery 115 may be removable from the battery-housing fixture.”)

an access door pivotably attached to the luggage handle housing; (Fig 13 #116) and 
(Fig 8 and 13 #118) 
the push-button connected to a latch that, in an engaged position, extends over an upper surface of the removable power supply to retain the removable power supply within the power supply housing (Fig 8 and 13 #118 closing 115 inside) ; 
wherein the push-button is configured to toggle the latch to a disengaged position, such that the removable power supply can be removed from the power supply housing, in response to a depressive force (Latch will go into an opening/chamber to lock and when unlocked latch will be removed from opening/chamber in a force-loaded latch mechanism in the art. Par 0025 “The battery-housing lid 116 may be spring loaded such that when a lid latch mechanism 118 is activated the lid may automatically provide a modest opposing force. The modest opposing force may be any reasonable force to accomplish raising the battery-housing lid 116 thereby retaining the battery-housing lid 116 in an open position. The lid latch mechanism 118 may be any retaining mechanism as would be understood by a person having ordinary skill in the art. For example, the lid latch mechanism 118 may be a tongue and groove style, it may be a force-loaded latch and lever, a hinge, or it may be as simple as a retaining screw. It should be noted that the lid latch mechanism 118 may be located in any region of the battery housing lid 116, the battery housing fixture 114, the handle housing fixture 108 or any other alternate location of the electronic luggage device 100.”).  

  Regarding claim 13, Bhatnagar teaches:
 (Fig 8 #116 flush with 108)

Regarding claim 14, Bhatnagar teaches:
wherein a top surface of the access door is configured to be substantially flush with an outer surface of the luggage handle housing when the access door is in the closed state.  (Fig 8 #116 flush with 108)

  Regarding claim 16, Bhatnagar teaches:
wherein the push-button and the latch are integrally formed.  
 (Fig 8 #118)

  Regarding claim 18, Bhatnagar teaches:
wherein the access door further comprises a lip configured to engage with the luggage handle housing to retain the access door in a closed configuration.  (Fig 13 #118 having a lip to lock lid Par 0025)


Regarding claim 19, Bhatnagar teaches:
wherein the power supply housing includes a push-push spring mechanism.  

 (Fig 10 #120; Par 0032 “A spring 120 may provide a modest upward force causing the battery 115 to protrude from the battery-housing fixture 115.”)

  Regarding claim 20, Bhatnagar teaches:
wherein the push-button is configured to remain in the engaged position in the absence of a depressive force, by a spring assembly.   (Par 0025 “a force-loaded latch”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar US 20170290401 in view of Miyajima US 20060145656.

Regarding claim 3, Even though Bhatnagar teaches:
the latch as noted above. 
Bhatnagar does not explicitly teach:

Miyajima teaches:
the latch comprises a thumb grip. (finger can be a thumb; Fig 18A #15; Par 0072 “the lock pawl 115 is pulled by a finger”; Par 0049 “a thumb”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify latch taught by Bhatnagar to have a thumb grip taught by Miyajima for the purpose of user being able to open (Refer to Par 0067) and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 5, Even though Bhatnagar teaches:
a lateral side of the access door comprises a pocket configured to receive at least a portion of the latch (Fig 11 side of door 116 has latch 118 and Par 0025 “a force-loaded latch and lever”). 
Bhatnagar does not explicitly teach:
wherein a lateral side of the access door comprises a pocket configured to receive at least a portion of the latch when in the engaged position.
Miyajima teaches:
(Fig 18B #115; Par 0072 “lock pawl 115 slides on the locked surface 27”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify latch and door taught by Bhatnagar to have it when engaged taught by Miyajima since the arrangement of the latch mechanism to be on the door or the housing of a device is considered to be a rearrangement of parts and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

  Regarding claim 6, Even though Bhatnagar teaches:
wherein the luggage handle housing comprises a recess configured to receive at least a portion of the latch as noted above. 
Bhatnagar does not explicitly teach:
wherein the luggage handle housing comprises a recess configured to receive at least a portion of the latch when in the disengaged position.
Miyajima teaches:
comprises a recess configured to receive at least a portion of the latch when in the disengaged position. (Fig 18 A; Par 0072 “in the condition where the lock pawl 115 is pulled by a finger.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the luggage handle housing and a portion Bhatnagar to have a recess configured to receive at least a portion of the latch when in the disengaged position taught by Miyajima since the arrangement of the latching mechanism would determine where the recess to receive latch when disengaged is in either the door or the housing and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar US 20170290401 in view of Miyajima US 20060145656 as applied to claim 3 above, and further in view of  Lloyd US 6127802.

Regarding claim 4, Bhatnagar does not explicitly teach:
wherein the thumb grip is substantially flush with a surface of the luggage handle housing.   
Lloyd teaches:
wherein the thumb grip is substantially flush with a surface of housing.   Fig 2 #109 is flush.
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify latch taught by Bhatnagar to flush taught by Lloyd for the purpose of designing a smaller or compact grip (Refer to Col 1 lines 1-5 and 55-60), and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 7, 17 rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar US 20170290401 in view of Bierman US 20040034330.

  Regarding claim 7, 17, Bhatnagar teaches;
the latch comprises a upper surface (Fig 13 #118)
Bhatnagar does not explicitly teach:
wherein the latch comprises a chamfered upper surface.
Bierman teaches:
wherein the latch comprises a chamfered surface.  
 (Fig 114; Par 0114 “The chamfered edge slopes away from the center of the base 150 to facilitate insertion”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the latch comprising a upper surface taught by Bhatnagar to have chamfered taught by Bierman for the purpose of ease of movement. (Refer to Par 0114)

Claims 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar US 20170290401 in view of Yuhara US 4366829.

 Regarding claim 10, Bhatnagar teaches:
Bhatnagar teaches:
the depression is formed on the luggage handle housing as 
Bhatnagar does not explicitly teach:
the depression is formed on an exterior surface of the luggage handle housing.
Yuhara teaches:
depression is formed on an exterior surface of the luggage handle housing.
 (Fig 3 and 4 #7)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify depression taught by Bhatnagar to be formed on an exterior surface taught by Yuhara since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).


  Regarding claim 11, Bhatnagar does not explicitly teach:
wherein at least a portion of the access door is configured to flex in response to an applied force.  
Yuhara teaches:
wherein at least a portion of the access door is configured to flex in response to an applied force.  
 (to snap in there is some flex. Fig 3 #7; Col 3 lines 5-15 “by snap action to completely close the receptacle member by the cover”)
Bhatnagar to have flex taught by Yuhara for the purpose of easy engagement. (Refer to Col 1 lines 25-40)

Regarding claim 12, Bhatnagar does not explicitly teach:
wherein the access door comprises a top surface and a front surface, and extends over a corner of the luggage handle housing.  
Yuhara teaches:
wherein the access door comprises a top surface and a front surface, and extends over a corner of the luggage handle housing.  
 (Fig 3 #2 and #7)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify door taught by Bhatnagar to extends over a corner taught by Yuhara for the purpose of easy engagement. (Refer to Col 1 lines 25-40)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859